DECISION
*35DATED this 13th day of November, 1987.
The application of the above-named defendant for a review of the sentence for Count I, Issuing Bad Checks, 10 years; Count II, Theft, 6 months; Count III, Forgery, 6 months; Count IV, Theft, 6 months; all to be served concurrently; plus restitution and conditions imposed on June 16, 1987, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to Count I, Issuing Bad Checks, 10 years with 3 years suspended; Count II, Theft, 6 months; Count III, Forgery, 6 months; Count IV, Theft, 6 months; all to be served concurrently; plus restitution and conditions as set forth in the original judgment.
Reasons for the amendment:
(1) In the original sentence, the provision for restitution is contrary to Mont. Code Ann. Sec. 46-18-201(1), therefore the sentence was amended; and
(2) Because of the defendant’s poor health and age.
We wish to thank Charles Jordan of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Douglas Harkin, Robert Boyd